DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/07/2022 is acknowledged. Currently, claims 1-20 are pending, but claims 4-13 and 18-20 are directed to non-elected subject matter and claims 1-3 and 14-17 are examined as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noma in US 2010/0302205 (hereinafter Noma).
Noma discloses a touch-capacitive surface system (Noma’s Fig. 1 and par. 36-38), comprising: 
a plurality of touch surfaces (Noma’s Figs. 2, 8 and par. 42: row and column detection electrodes) positioned along a target body (Noma’s Figs. 1-2 and par. 42: touch panel 5), wherein each of the plurality of touch surfaces (Noma’s Fig. 2 and par. 42: row and column detection electrodes 14 and 15) comprises a capacitive surface (Noma’s Fig. 11 and par. 54, 85); 
a touch controller (Noma’s Figs. 2, 8 and par. 42: circuit 13) electrically coupled to each of the plurality of touch surfaces (Noma’s Figs. 2, 8-9 and par. 41-42, 50), wherein the touch controller is configured to detect a touch (Noma’s par. 54: detection…position touched) from a particular touch surface (Noma’s Figs. 8, 11 and par. 51-54: position coordinate) of the plurality of touch surfaces (Noma’s Figs. 2, 8 and par. 42, 54: row and column detection electrodes); 
a projection source (Noma’s Figs. 1-2 and par. 38: projector 4); and 
at least one computing device (Noma’s Figs. 1-2 and par. 38: computer 2) in communication with the touch controller (Noma’s Figs. 1-2 and par. 41: see from 2 to 13) and the projection source (Noma’s Figs. 1-2 and par. 39: see from 2 to 4), the at least one computing device being configured to generate, via the projection source, projected content (Noma’s Figs. 1-2 and par. 39: computer combines ..composite display data… through projector) at least partially onto the target body (Noma’s Fig. 1 and par. 39: see 1 and 5) in response to the touch controller detecting the touch (Noma’s Figs. 1-2 and par. 39: signal indicating locus of the handwrite) from the particular touch surface (Noma’s Figs. 1-2 and par. 39: unit 6 which includes row and column detection electrodes 14-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Speed et al. in US 2020/0023257 (hereinafter Speed) in view of Noma.

Regarding claim 2 (this rejection includes the body of claim 1), Speed discloses a touch-capacitive surface system (Speed’s par. 2: system, par. 90: capacitive), comprising: a plurality of touch surfaces (Speed’s Figs. 21 and par. 7, 90: climbing hold) positioned along a target body (Speed’s Fig. 1 and par. 7: climbing wall), wherein each of the plurality of touch surfaces (Speed’s Figs. 21 and par. 7, 90: holds) comprises a capacitive surface (Speed’s par. 90: capacitive sensor); 
a touch controller (Speed’s Fig. 22 and par. 90-92: processor controlling sensors) configured to detect a touch (Speed’s par. 80: sensor detects touch) from a particular touch surface (Speed’s par. 80, 90: sensor in a hold) of the plurality of touch surfaces (Speed’s Figs. 21 and par. 7, 90: holds); a projection source (Speed’s par. 12, 89); and at least one computing device (Speed’s Fig. 22 and par. 108) in communication with the touch controller (Speed’s Fig. 22: from computer device to input device which includes touch sensor per par. 82), generating via the projection source, projected content (Speed’s par. 89), and displaying climbing paths based on touch (Speed’s par. 89: display possible paths, par. 13: track climber’s path which is detected by touch per par. 90), wherein the target body (Speed’s Fig. 1 and par. 7: climbing wall) comprises a stationary structure in a play environment (Speed’s par. 3: rock climbing).
Speed fails to disclose the touch controller electrically coupled to each of the plurality of touch surfaces, the computing device in communication with the projection source or the computing device being generating, via the projection source, projected content at least partially onto the target body in response to the touch controller detecting the touch from the particular touch surface.
However, in the related field of endeavor of projecting images onto touch display surfaces, Noma discloses a touch controller (Noma’s Figs. 2, 8 and par. 42: circuit 13) electrically coupled to each of a plurality of touch surfaces (Noma’s Figs. 2, 8-9 and par. 41-42, 50: coupling of 13 to surfaces 14/15), a computing device (Noma’s Figs. 1-2 and par. 38: computer 2) in communication with the touch controller (Noma’s Figs. 1-2 and par. 41: see from 2 to 13) and the projection source (Noma’s Figs. 1-2 and par. 39: see from 2 to 4); and the computing device generating, via the projection source, projected content (Noma’s Figs. 1-2 and par. 39: computer combines ..composite display data… through projector) at least partially onto a target body (Noma’s Fig. 1 and par. 39: see 1 and 5) in response to the touch controller detecting the touch (Noma’s Figs. 1-2 and par. 39: signal indicating locus of the handwrite) from a particular touch surface (Noma’s Figs. 1-2 and par. 39: unit 6 which includes row and column detection electrodes 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art for Speed’s touch controller (Speed’s Fig. 22 and par. 92: processor controlling sensors equivalent to circuit 13 of Noma’s Figs. 2, 8 and par. 42) to be electrically coupled to each of a plurality of touch surfaces (Noma’s Figs. 2, 8-9 and par. 41-42, 50: coupling of 13 to surfaces 14/15 where surfaces 14/15 are equivalents to sensors in holds in Speed’s par. 80, 90), for Speed’s computing device (Speed’s Fig. 22 and par. 108 equivalent to computer 2 of Noma’s Figs. 1-2 and par. 38) to be in communication with the touch controller (Noma’s Figs. 1-2 and par. 41: see from 2 to 13) and the projection source (Noma’s Figs. 1-2 and par. 39: see from 2 to 4); and for the computing device to generate, via the projection source, projected content (Noma’s Figs. 1-2 and par. 39: computer combines ..composite display data… through projector which is the climbing progress or path per Speed’s par. 92) at least partially onto a target body (Noma’s Fig. 1 and par. 39: see 1 and 5 which are equivalent to the wall of Speed’s par. 92) in response to the touch controller detecting the touch (Noma’s Figs. 1-2 and par. 39: signal indicating locus of the handwrite which is equivalent to holds the climber has used in Speed’s par. 92) from a particular touch surface (Noma’s Figs. 1-2 and par. 39: unit 6 which includes row and column detection electrodes 14-15 which are equivalent to holds of Speed’s par. 80, 90, 92); in order to obtain the predictable result of controlling the sensors (Speed’s par. 92: reading sensors) and coordinate projected content (Speed’s par. 90, 92: climbing path) according to recorded touch (Speed’s par. 92).  
By doing such combination, Speed in view of Noma disclose:
A touch-capacitive surface system (Speed’s par. 2: system, par. 90: capacitive), comprising: 
a plurality of touch surfaces (Speed’s Figs. 21 and par. 7, 90: climbing hold) positioned along a target body (Speed’s Fig. 1 and par. 7: climbing wall), wherein each of the plurality of touch surfaces (Speed’s Figs. 21 and par. 7, 90: holds) comprises a capacitive surface (Speed’s par. 90: capacitive sensor); 
a touch controller (upon combination with Noma’s Figs. 2, 8 and par. 42: circuit 13) electrically coupled to each of the plurality of touch surfaces (upon combination with Noma’s Figs. 2, 8-9 and par. 41-42, 50), wherein the touch controller is configured to detect a touch (Speed’s par. 80: sensor detects touch which is equivalent to Noma’s par. 54: detection…position touched) from a particular touch surface (Speed’s par. 80, 90: sensor in a hold equivalent to position coordinate in Noma’s Figs. 8, 11 and par. 51-54) of the plurality of touch surfaces (Speed’s Figs. 21 and par. 7, 90: holds); 
a projection source (Speed’s par. 12, 89); and 
at least one computing device (Speed’s Fig. 22 and par. 108) in communication with the touch controller (Speed’s Fig. 22: from computer device to input device which includes touch sensor per par. 82 and upon combination is controlled by circuit 13 of Noma’s Figs. 2, 8) and the projection source (Noma’s Figs. 1-2 and par. 38-39: see from 2 to 4 where 4 is equivalent to projector of Speed’s par. 12, 89), the at least one computing device being configured to generate, via the projection source, projected content (Noma’s Figs. 1-2 and par. 39: computer combines ..composite display data… through projector which is equivalent to projected image of Speed’s par. 89) at least partially onto the target body (Speed’s par. 89) in response to the touch controller detecting the touch (Speed’s par. 89: display possible paths, par. 13: track climber’s path which is detected by touch per par. 90) from the particular touch surface (Speed’s par. 80, 90: sensor in a hold equivalent to position coordinate in Noma’s Figs. 8, 11 and par. 51-54);
wherein the target body (Speed’s Fig. 1 and par. 7: climbing wall) comprises a stationary structure in a play environment (Speed’s par. 3: rock climbing).

Regarding claim 3, Speed in view of Noma disclose wherein the at least one computing device (Speed’s Fig. 22 and par. 108) is further configured to detect a person climbed on the stationary structure (Speed’s par. 92: holds the climber has used) in the play environment based on detecting the touch (Speed’s par. 90, 92: touch sensors detect user climbs).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noma in view of Chen in US 2011/0204564 (hereinafter Chen).

Regarding claim 14, Noma discloses a method, comprising: 
providing, via a touch controller (Noma’s Figs. 2, 8 and par. 42: circuit 13), and respective electrical signal (Noma’s Fig. 9 and par. 59-62) to each of a plurality of touch surfaces (Noma’s Figs. 2, 8 and par. 41-42, 50) on a target body (Noma’s Figs. 1-2 and par. 42: touch panel 5); 
detecting, via at least one computing device (Noma’s Figs. 1-2 and par. 38: computer 2) in communication with the touch controller (Noma’s Figs. 1-2 and par. 41: see from 2 to 13), a touch event (Noma’s par. 54: detection…position touched) on at least one touch surface of the plurality of touch surfaces (Noma’s Figs. 2, 8 and par. 42, 51-54: row and column detection electrodes) based on a change in the respective electrical signal (Noma’s par. 54-55); and 
generating, via a projection source (Noma’s Figs. 1-2 and par. 38: projector 4), a change to an environment (Noma’s Figs. 1-2 and par. 39: computer combines ...composite display data… through projector) based at least in part on the touch event (Noma’s Figs. 1-2 and par. 39: signal indicating locus of the handwrite).
Noma fails to disclose the environment being a play environment. 
However, in the related field of endeavor of touch displays, Chen discloses displaying virtual pieces of a game board updated upon touch (Chen’s par. 6, 16, 37-38). Therefore, it would have been obvious to one of ordinary skill in the art, that Noma could display a play environment with games pieces updated upon touch (as disclosed by Chen) in order to obtain the benefit of a board game that is virtual and played through a touch sensitive manner (Chen’s par. 6).

Regarding claim 15, Noma in view of Chen disclose further comprising: 
generating an interactive virtual game piece (Chen’s par. 38: game piece 25 equivalent to e.g. icon of Noma’s Fig. 1 and par. 110) on one of the plurality of touch surfaces (Chen’s par. 38: touch module 50 equivalent to 5/6 in Noma’s Figs. 1-2); 
determining that the touch event on the at least one touch surface (Chen’s par. 41: touch: yes which is equivalent to Noma’s Figs. 1-2 and par. 39: select icon or locus of handwrite in Noma’s Figs. 1-2 per par. 39, 110) corresponds to an interactive virtual game piece (Chen’s par. 6, 38: moving virtual pieces through touch sensitive manner), wherein the change to the play environment (Noma’s Figs. 1-2 and par. 39: composite display data which upon combination is Chen’s par. 6, 41: electronic game board refreshed) is further based on the touch event corresponding to the interactive virtual game piece (Chen’s par. 6, 38, 41).

Regarding claim 16, Noma in view of Chen disclose wherein the change to the play environment (Noma’s Figs. 1-2 and par. 39: composite display data which upon combination is Chen’s par. 6, 41: electronic game board refreshed) is based on a current state of an interactive event (Chen’s par. 16: status of game conducted).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noma in view of Chen as applied above, in further view of Robinson in US 2007/0040330 (hereinafter Robinson).
Noma in view of Chen disclose fail to disclose wherein changing the play environment comprises rendering an indication for a next step in the interactive event.  
However, in the related field of endeavor of electronic games, Robinson discloses changing the play environment (Robinson’s par. 86: display possible movements which is equivalent to Chen’s par. 41: electronic game refreshed and Noma’s Figs. 1-2 and par. 39: composite display data) comprises rendering an indication for a next step (Robinson’s par. 86: possible movement of pieces) in the interactive event (Robinson’s par. 86: board game equivalent to status of game conducted in Chen’s par. 16).
Thus, it would have been obvious to one of ordinary skill in the art to use Chen’s teachings of displaying possible movement of pieces in Noma in view of Chen’s method with play environment, in order to obtain the benefit of allowing the player to see moves overlooked by an opponent (Robinson’s par. 86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621